Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144971                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  _________________________________________                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  IN RE MAYS, MINORS.
                                                                    SC: 144971
                                                                    COA: 309577
                                                                    Wayne CC: 09-485821-NA

  _________________________________________/

         On order of the Court, the application for leave to appeal prior to decision by the
  Court of Appeals is considered, and it is DENIED, because the Court is not persuaded
  that the question presented should be reviewed by this Court before consideration by the
  Court of Appeals.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2012                        _________________________________________
           p0522                                                               Clerk